DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 1/29/2021, with respect to the rejection(s) of claim(s) 1-11, 13-21 under 35 U.S.C. 103 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using Hubbard (US 10410295 B1). 
Claim Rejections - 35 USC § 112 has been withdrawn based on applicant’s amendments. 
Applicant’s remark with regards to improper rejection has been evaluated. The rejection heading has been changed from “Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo-Luff as applied to claim 1 above, and further in view of Hill (US 9,715,549 B1)” to “Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo-Luff as applied to claim 14 above, and further in view of Hill (US 9,715,549 B1)”. The rejection is still final because the same reference are still relied upon to reject claim 15. 


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the portion of the limitation in parenthesis “(communication strategy is performed over a prolonged period of time)” is indefinite as it isn’t clear whether these details in parenthesis are required or merely an intended aspect. The limitation “prolonged period of time” is so expansive that one of ordinary skill in the art would not be able to reasonably determine the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
A subject matter eligibility rejection under Step 2 should providing an explanation for each part of the Step 2 analysis: For Step 2A
Regarding claims 1-11, 13-21, the claimed invention is directed to non-statutory subject matter because the independent claim appears to be directed towards an abstract idea. Applicant invented some functional steps recited in independent claims 1, 13, and 19 as “A client inquiry system for creating a dynamic communication strategy for tax preparation, the system comprising: a processor; and a non-transitory computer readable storage medium having a computer program stored thereon for gathering information from a client, wherein the computer program instructs the processor to 
acquiring a set of device information related to a client device associated with the client, the device information selected from the group consisting of: a type of client device, a type of network, a bandwidth of a network, and other applications present on the client device, wherein the type of client device comprises: a laptop, a desktop computer, a wearable device, and a smartphone; 
generating a communication strategy associated with a tax interview configured to successfully contact and receive information by creating a set of recommended inquiry attributes from the client based upon the behavioral information and the device information acquired;
generating a first client inquiry based upon the set of recommended inquiry attributes 
sending the first client inquiry to the client via the client device
analyzing a client response to the first client inquiry , 
refining, said behavioral information for the client based upon the client response to the client inquiry;
updating the communication strategy to increase client response by generating a set of revised inquiry attributes based upon the set of recommended inquiry attributes and said refined behavioral information; and 

For Step 2A
The limitations in the claim that sets forth the abstract idea are: 
“A client inquiry system for creating a dynamic communication strategy for tax preparation, the system comprising: a processor; and a non-transitory computer readable storage medium having a computer program stored thereon for gathering information from a client, wherein the computer program instructs the processor to perform the following steps: acquiring a set of behavioral information related to the client the behavioral information selected from the group consisting of: demographics, age, gender, marital status, socio-economic class, income level, race, parenthood, family composition, analysis of patterns from other clients, a geographic location of the client, movement information, personal recommendations, a tax history, and survey results; 
acquiring a set of device information related to a client device associated with the client, the device information selected from the group consisting of: a type of client device, a type of network, a bandwidth of a network, and other applications present on the client device, wherein the type of client device comprises: a laptop, a desktop computer, a wearable device, and a smartphone; 

generating a first client inquiry based upon the set of recommended inquiry attributes 
sending the first client inquiry to the client via the client device
analyzing a client response to the first client inquiry , 
refining, said behavioral information for the client based upon the client response to the client inquiry;
updating the communication strategy to increase client response by generating a set of revised inquiry attributes based upon the set of recommended inquiry attributes and said refined behavioral information; and 
sending a second client inquiry to the client via the client device, wherein the second client inquiry is based upon the set of revised inquiry attributes; wherein the first client inquiry is sent to the client device at a first time of day in a first location,wherein the second client inquiry is sent at a second time in a second location, wherein the first client inquiry and the second client inquiry are components of the tax interview, and wherein the tax interview is associated with the preparation of a tax return for the client”.
The reason the limitations are considered an abstract idea is because the claims are functional steps that can merely be organizing human activities as the steps can be performed by a person. The later steps in the independent claims does not include additional elements beyond the abstract idea of collecting data, recognizing certain types of data within the collected data set, comparing information and using rules to 
generating a communication strategy associated with a tax interview configured to successfully contact and receive information by creating a set of recommended inquiry attributes from the client based upon the behavioral information and the device information acquired;
generating a first client inquiry based upon the set of recommended inquiry attributes 
sending the first client inquiry to the client via the client device
analyzing a client response to the first client inquiry , 
refining, said behavioral information for the client based upon the client response to the client inquiry;
updating the communication strategy to increase client response by generating a set of revised inquiry attributes based upon the set of recommended inquiry attributes and said refined behavioral information; and 
sending a second client inquiry to the client via the client device, wherein the second client inquiry is based upon the set of revised inquiry attributes; wherein the first 
Looking at other claim limitations as part of step 2B, there do appear to be significant limitations which would transform the abstract idea(s) into a practical application making the claimed invention technology centric, but then the latter parts about the interview only being a tax interview is where it changes everything as it makes the entire process interpretable as an abstract idea of human activities. The preamble subject matter is merely generic computer structure which executes/merely assists the abstract idea human activity, the article of manufacture does nothing for the abstract idea other than allow for the execution of it. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo (US 2016/0029145 A1) in view of Luff (US 2009/0150217 A1), and further in view of Hubbard (US 10410295 B1).
 Regarding Claims 1
Angiolillo teaches:

A client inquiry system for creating a dynamic communication strategy for tax preparation, the system comprising: a processor; and a non-transitory computer readable storage medium having a computer program stored thereon for gathering information from a client, wherein the computer program instructs the processor to perform the following steps: acquiring a set of behavioral information related to the client the behavioral information selected from the group consisting of: demographics, age, gender, marital status, socio-economic class, income level, race, parenthood, family composition, analysis of patterns from other clients, a geographic location of the client, movement information, personal recommendations, a tax history, and survey results (¶25 ¶60 ¶52 Different feedback solicitation inquiries and presentation rules may be created for different mobile devices (e.g., based on mobile device characteristics such as processor type, model number (set of device information related to a client) different users (e.g., based on customer characteristics such as service plan, number of years as a customer, etc.), different situations, different environments (acquiring client behavioral information),); 

acquiring a set of device information related to a client device associated with the client, the device information selected from the group consisting of: a type of client device, a type of network, a bandwidth of a network, and other applications present on the client device, wherein the type of client device comprises: a laptop, a desktop computer, a wearable device, and a smartphone (¶25 ¶60 mobile device information is optionally collected, mobile device information may be information about the mobile device not provided by the user, e.g., the percentage of memory currently being used, the percentage of battery charge, whether Bluetooth is currently enabled, ¶52 Different feedback solicitation inquiries and presentation rules may be created for different mobile devices (e.g., based on mobile device characteristics such as processor type, model number (set of device information related to a client)); 

generating a communication strategy associated with a tax interview configured to successfully contact and receive information by creating a set of recommended inquiry attributes from the client based upon the behavioral information and the device information acquired (¶25 ¶28 The presentation rules (which may be maintained in a rules database 112) define when and/or how (communication strategy) the feedback solicitation inquiries are to be presented (inquiry attributes) by the mobile device 104 ¶60 mobile device information is optionally collected, mobile device information may be information about the mobile device not provided by the user, e.g., the percentage of memory currently being used, the percentage of battery charge, whether Bluetooth is currently enabled, ¶52 Different feedback solicitation inquiries and presentation rules (communication strategy with inquiry attributes) may be created for different mobile devices (e.g., based on mobile device characteristics such as processor type, model number (based on a set of device information related to a client), and based on customer characteristics such as service plan, number of years as a customer, etc.), different situations, different environments (acquiring client behavioral information) ()), 


generating a first client inquiry based upon the set of recommended inquiry attributes (¶25 ¶52 Different feedback solicitation inquiries and presentation rules may be created (generating a first client inquiry) for different mobile devices (e.g., based on mobile device characteristics such as processor type, model number (set of device information related to a client) different users (e.g., based on customer characteristics such as service plan, number of years as a customer, etc.), different situations, different environments (client behavioral information) ¶28 The presentation rules (which may be maintained in a rules database 112) define when and/or how the feedback solicitation inquiries are to be presented (recommended inquiry attributes) by the mobile device 104); 

sending the first client inquiry to the client via the client device, (¶28 transmit feedback solicitation inquiries (sending the first client inquiry) and presentation rules to the mobile device 104, monitor responses to the feedback solicitation inquiries received from the mobile device 104, The presentation rules  define when and/or how (sent to the client device at a first time of day in a first location) the feedback solicitation inquiries are to be presented (recommended inquiry attributes) by the mobile device 104 ¶25 survey questions that can be dynamically adjusted based on the status of the mobile device, the previous activities of the customer on the mobile device and/or the customer's profile, the mobile device's location, and/or even responses to previous questions in the same survey),

analyzing a client response to the first client inquiry (¶63-65 fig. 3C process user feedback (client response), ¶28 transmit feedback solicitation inquiries and presentation rules to the mobile device 104 (e.g., the DFC 130 of the mobile device 104), monitor responses to the feedback solicitation inquiries received from the mobile device 104, and analyze the responses to the feedback solicitation inquiries), 

refining, said behavioral information for the client based upon the client response to the client inquiry (¶25 survey questions that can be dynamically adjusted (refining) based on the status of the mobile device, the previous activities of the customer on the mobile device and/or the customer's profile, the mobile device's location (behavioral information for the client), and/or even responses to previous questions in the same survey (refining based on response to the client inquiry)); 

updating the communication strategy to increase client response by generating a set of revised inquiry attributes based upon the set of recommended inquiry attributes and said refined behavioral information  (¶25 survey questions that can be dynamically adjusted (refining) based on the status of the mobile device, the previous activities of the customer on the mobile device and/or the customer's profile, the mobile device's location, and/or even responses to previous questions in the same survey (updating communication strategy based on revises inquiry attributes), ¶28 presentation rules (recommended inquiry attributes) (which may be maintained in a rules database 112) define when and/or how the feedback solicitation inquiries are to be presented by the mobile device 104); and 

sending a second client inquiry to the client via the client device, wherein the second client inquiry is based upon the set of revised inquiry attributes (¶25 survey questions that can be dynamically adjusted (refining) based on the status of the mobile device, the previous activities of the customer on the mobile device and/or the customer's profile, the mobile device's location, and/or even responses to previous questions in the same survey (based on response to the client inquiry), ¶28 presentation rules (recommended inquiry attributes) (which may be maintained in a rules database 112) define when and/or how the feedback solicitation inquiries are to be presented by the mobile device 104);

Angiolillo does not teach:

wherein the first client inquiry is sent to the client device at a first time of day in a first location

wherein the second client inquiry is sent at a second time in a second location, 

wherein the first client inquiry and the second client inquiry are components of the tax interview, and wherein the tax interview is associated with the preparation of a tax return for the client. 

Luff teaches:

wherein the first client inquiry is sent to the client device at a first time of day in a first location (¶17 present survey questions to respondents based on activity detection, ¶19 surveys (first and second inquiry) can be conducted at locations and times (first time for first location, second time with second location) that are highly relevant to the survey questions, if a person enters a retail establishment (e.g., a grocery store), the example methods, articles of manufacture, apparatus and/or systems described herein can be used to detect activity monitoring information indicative of the person's presence within the retail establishment, dynamically select a survey question related to that retail establishment, and communicate the survey question to the person's portable device for presentation to the person);

wherein the second client inquiry is sent at a second time in a second location (¶17 present survey questions to respondents based on activity detection, ¶19 surveys (first and second inquiry) can be conducted at locations and times (first time for first location, second time with second location) that are highly relevant to the survey questions, if a person enters a retail establishment (e.g., a grocery store), the example methods, articles of manufacture, apparatus and/or systems described herein can be used to detect activity monitoring information indicative of the person's presence within the retail establishment, dynamically select a survey question related to that retail establishment, and communicate the survey question to the person's portable device for presentation to the person).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angiolillo in light of Luff in order to dynamically select a survey question based on the respondent activity because unlike traditional surveys which present respondents with a predetermined, pre-populated list of questions with a limited branch structure in an attempt to be generally relevant to a large group of people, the methods, articles of manufacture, apparatus and/or systems described in Luff can be used to generate dynamically adaptable surveys that can be tailored to be relatively more relevant than traditional surveys to each individual person surveyed and, thus, to collect more detailed and/or meaningful data (Luff ¶16 ¶19).

Angiolillo-Luff does not teach:

wherein the first client inquiry and the second client inquiry are components of the tax interview, and wherein the tax interview is associated with the preparation of a tax return for the client. 

Hubbard teaches:

wherein the first client inquiry and the second client inquiry are components of the tax interview, and wherein the tax interview is associated with the preparation of a tax return for the client (fig. 11 fig. 32-33, col 5 line 10-20, col 8 line 10-25 tax return preparation system, automatic tax data acquisition system 102 is completely hosted on the server computing device 112, col 19 lines 25-45 tax preparers ("TurboTax"), col 1 line 5-15 obtaining tax data for tax return preparation programs). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angiolillo-Luff in light of Hubbard in order to provide a tax data collection system, the system including a navigation module configured to obtain user data, or obtaining tax data for tax return preparation programs (Hubbard col 1 line 5-15).

Regarding Claims 13
Angiolillo teaches:

A client inquiry system for creating a dynamic communication strategy for tax preparation, the system comprising: a processor; and a non-transitory computer readable storage medium having a computer program stored thereon for gathering information from a client, 

wherein the computer program instructs the processor to perform the following steps – analyzing whether the client responded to the first client inquiry (¶25 survey questions that can be dynamically adjusted based on the status of the mobile device, the previous activities of the customer on the mobile device and/or the customer's profile, the mobile device's location, and/or even responses to previous questions in the same survey (analyzing whether the client responded to the first client inquiry));

developing a communication strategy associated with a tax interview configured to successfully contact the client and receive information from the client by creating a set of recommended inquiry attributes based upon behavioral information and device information related to a client, wherein the behavioral information is selected from the group consisting of: demographics, age, gender, marital status, socio-economic class, income level, race, parenthood, family composition, analysis of patterns from other clients, a geographic location of the client, movement information, personal recommendations, a tax history, and survey results, wherein the device information is selected from the group consisting of: a type of client device, network information, and other applications present on the client device, wherein the type of client device comprises: a laptop, a desktop computer, a wearable device, and a smartphone (¶28 transmit feedback solicitation inquiries (sending the first client inquiry) and presentation rules to the mobile device 104, monitor responses to the feedback solicitation inquiries received from the mobile device 104, The presentation rules  define when and/or how (sent to the client device at a first time of day in a first location) the feedback solicitation inquiries are to be presented (recommended inquiry attributes) by the mobile device 104 ¶25 survey questions that can be dynamically adjusted based on the status of the mobile device, the previous activities of the customer on the mobile device and/or the customer's profile, the mobile device's location, and/or even responses to previous questions in the same survey); 


sending a first client inquiry to the client via a client device, wherein the first client inquiry is based at least in part on the set of recommended inquiry attributes of the communication strategy (¶28 transmit feedback solicitation inquiries (sending the first client inquiry) and presentation rules to the mobile device 104, monitor responses to the feedback solicitation inquiries received from the mobile device 104, The presentation rules  define when and/or how (sent to the client device at a first time of day in a first location) the feedback solicitation inquiries are to be presented (recommended inquiry attributes) by the mobile device 104 ¶25 survey questions that can be dynamically adjusted based on the status of the mobile device, the previous activities of the customer on the mobile device and/or the customer's profile, the mobile device's location, and/or even responses to previous questions in the same survey); and 


updating the communication strategy to improve response by refining the set of recommended inquiry attributes to form a set of revised inquiry attributes, wherein the set of revised inquiry attributes is configured to improve client responses (¶25 survey questions that can be dynamically adjusted (refining) based on the status of the mobile device, the previous activities of the customer on the mobile device and/or the customer's profile, the mobile device's location, and/or even responses to previous questions in the same survey (updating communication strategy based on revises inquiry attributes), ¶28 presentation rules (recommended inquiry attributes) (which may be maintained in a rules database 112) define when and/or how the feedback solicitation inquiries are to be presented by the mobile device 104); and

Angiolillo does not teach:




Luff teaches:

sending a second client inquiry to the client based at least in part on the set of revised inquiry attributes of the communication strategy (¶17 present survey questions to respondents based on activity detection, ¶19 surveys (first and second inquiry) can be conducted at locations and times (first time for first location, second time with second location) that are highly relevant to the survey questions, if a person enters a retail establishment (e.g., a grocery store), the example methods, articles of manufacture, apparatus and/or systems described herein can be used to detect activity monitoring information indicative of the person's presence within the retail establishment, dynamically select a survey question related to that retail establishment, and communicate the survey question to the person's portable device for presentation to the person).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angiolillo in light of Luff in order to dynamically select a survey question based on the respondent activity because unlike traditional surveys which present respondents with a predetermined, pre-populated list of questions with a limited branch structure in an attempt to be generally relevant to a large group of people, the methods, articles of manufacture, apparatus and/or systems described in Luff can be used to generate dynamically adaptable surveys that can be tailored to be relatively more relevant than traditional surveys to each individual person surveyed and, thus, to collect more detailed and/or meaningful data (Luff ¶16 ¶19).

Angiolillo-Luff does not teach:

wherein the first client inquiry and the second client inquiry are components of the tax interview, wherein the tax interview is associated with the preparation of a tax return for the client.

Hubbard teaches:

(fig. 11 fig. 32-33, col 5 line 10-20, col 8 line 10-25 tax return preparation system, automatic tax data acquisition system 102 is completely hosted on the server computing device 112, col 19 lines 25-45 tax preparers ("TurboTax"), col 1 line 5-15 obtaining tax data for tax return preparation programs). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angiolillo-Luff in light of Hubbard in order to provide a tax data collection system, the system including a navigation module configured to obtain user data, or obtaining tax data for tax return preparation programs (Hubbard col 1 line 5-15).




Regarding Claims 14
Angiolillo-Luff-Hubbard teaches:

The client inquiry system of claim 13,

Angiolillo teaches:

The client inquiry system of claim 13, wherein the computer program further instructs the processor to acquire a set of behavioral information and a set of device information (¶28 transmit feedback solicitation inquiries (sending the first client inquiry) and presentation rules to the mobile device 104, monitor responses to the feedback solicitation inquiries received from the mobile device 104, The presentation rules  define when and/or how (sent to the client device at a first time of day in a first location) the feedback solicitation inquiries are to be presented (recommended inquiry attributes) by the mobile device 104 ¶25 survey questions that can be dynamically adjusted based on the status of the mobile device, the previous activities of the customer on the mobile device and/or the customer's profile, the mobile device's location, and/or even responses to previous questions in the same survey).

Regarding Claims 19
Similar rejection as to claim 13.

Regarding Claims 21
Angiolillo-Luff-Hubbard teaches:

The client inquiry system of claim 13,

Hubbard teaches:

The client inquiry system of claim 1, wherein said communication strategy is performed over a prolonged period of time (fig. 11 fig. 32-33, col 5 line 10-20, col 8 line 10-25 tax return preparation system, automatic tax data acquisition system 102 is completely hosted on the server computing device 112, col 19 lines 25-45 tax preparers ("TurboTax"), col 1 line 5-15 obtaining tax data for tax return preparation programs). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angiolillo-Luff in light of Hubbard in order to provide a tax data collection system, the system including a navigation module configured to obtain user data, or obtaining tax data for tax return preparation programs (Hubbard col 1 line 5-15).



Claims 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo-Luff-Hubbard as applied to claim 1 above, and further in view of Yanase (US 7, 054, 876).

Regarding Claims 6
Angiolillo-Luff does not teach:

The client inquiry system of claim 1, wherein the first or second client inquiry includes a set of questions for the client to answer, wherein at least one latter question is based upon the response to a former question.

Yanase teaches:

The client inquiry system of claim 1,wherein the first or second client inquiry includes a set of questions for the client to answer, wherein at least one latter (Yanase col 2 lines 1-20 a collecting unit that collects responses to the questionnaire for analysis, and a correcting unit that corrects the questionnaire based on a result of collecting the responses and analyzing the responses, col 4 lines 1-10 presenting questionnaires to any one of the respondent terminals 300.sub.1 to 300.sub.n, fig. 1). Motivation to combine provided in claim 1.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angiolillo-Luff-Hubbard in light of Yanase in order to provide a questionnaire response collector that collects responses to a questionnaire for analysis, and a questionnaire corrector that corrects the questionnaire based on a result of collecting and analyzing the responses to the questionnaire (Yanase abstract).

Regarding Claims 11
Angiolillo-Luff-Hubbard -Yanase teaches:

The client inquiry system of claim 1.

Yanase teaches:

The client inquiry system of claim 1, wherein the client device is a first client device, and wherein said second client inquiry is sent to the client via a second client device that is distinct from the first client device (Yanase col 4 lines 1-10 presenting questionnaires to any one of the respondent terminals 300.sub.1 to 300.sub.n, fig. 1). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angiolillo-Luff-Hubbard in light of Yanase in order to provide a questionnaire response collector that collects responses to a questionnaire for analysis, and a questionnaire corrector that corrects the questionnaire based on a result of collecting and analyzing the responses to the questionnaire (Yanase abstract).



Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo-Luff-Hubbard as applied to claim 1 above, and further in view of Hill (US 9,715,549 B1).
Regarding Claims 2


The client inquiry system of claim 1, wherein the set of behavioral information includes information as to client characteristics known about the client, and wherein the set of behavioral information includes information as to demographics of the client

Hill teaches:

The client inquiry system of claim 1,wherein the set of behavioral information includes information as to client characteristics known about the client, and wherein the set of behavioral information includes information as to demographics of the client (Hill col. 14 lines 59-67 fig. 3B track activity of affiliated user 336, identify change in geographic location (demographics of the client); Col 5 lines 40-55 platform 152 may be relied upon by the computing environment 110 to explicitly and/or implicitly track or monitor the behavior and activities of one or more users) .
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angiolillo-Luff-Hubbard in light of Hill so that in response to the change in status, a query associated with the adaptive topic may be updated and performed, to provide an updated collection of content for the adaptive topic (Hill abstract).


Regarding Claims 3
Angiolillo-Luff-Hubbard -Hill teaches:

The client inquiry system of claim 1.

Hill teaches:

The client inquiry system of claim 1,wherein the set of behavioral information includes geographic information from the client device related to a current location of the client, and wherein the set of behavioral information includes movement information from the client device (Hill col. 14 lines 59-67 fig. 3B track activity of affiliated user 336, identify change in geographic location (movement information of client device), Col 5 lines 40-55 platform 152 may be relied upon by the computing environment 110 to explicitly and/or implicitly track or monitor the behavior and activities of one or more users).
(Hill abstract).

Regarding Claims 5
Angiolillo-Luff-Hubbard -Hill teaches:

The client inquiry system of claim 1.
Hill teaches:
 The client inquiry system of claim 1, wherein at least one of the behavioral information and the device information include a pattern analysis to determine habitual behaviors of the client (Hill col 15 lines 19-30 fig. 3B track activity (pattern analysis) of affiliated user in step 336).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angiolillo-Luff-Hubbard in light of Hill so that in response to the change in status, a query associated with the adaptive topic may be updated and performed, to provide an updated collection of content for the adaptive topic (Hill abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo-Luff-Hubbard as applied to claim 14 above, and further in view of Hill (US 9,715,549 B1).

Regarding Claims 15
Angiolillo-Luff-Hubbard does not teach:

The client inquiry system of claim 14, wherein the set of behavioral information includes geographic information from the client device related to a location of the client, and wherein the set of behavioral information includes movement information from the client device.

Hill teaches:

The client inquiry system of claim 14,wherein the set of behavioral information includes geographic information from the client device related to a location of the Hill col. 14 lines 59-67 fig. 3B track activity of affiliated user 336, identify change in geographic location (behavioral information); Col 5 lines 40-55 platform 152 may be relied upon by the computing environment 110 to explicitly and/or implicitly track or monitor the behavior and activities of one or more users (client device information)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Angiolillo-Luff-Hubbard in light of Hill so that in response to the change in status, a query associated with the adaptive topic may be updated and performed, to provide an updated collection of content for the adaptive topic (Hill abstract).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo-Luff-Hubbard as applied to claim 1 above, and further in view of Joao (US 2015/0244849 A1).

Regarding Claims 4
Angiolillo-Luff-Hubbard does not teach:

The client inquiry system of claim 1, wherein the set of device information includes information related to a smart phone of the client, and wherein the smart phone is configured to receive phone calls, text messages, and application notifications.

Joao teaches:

The client inquiry system of claim 1,wherein the set of device information includes information related to a smart phone of the client, and wherein the smart phone is configured to receive phone calls, text messages, and application notifications (¶298 smartphone type that receives calls, text messages, and application notifications).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Angiolillo-Luff-Hubbard in light of Joao in order to provide an apparatus, including a receiver which receives information regarding an incoming telephone call, cellular call, fax transmission, text message, or e-mail message, and a processing device which processes information regarding the telephone call (Joao abstract).

Regarding Claims 16
Similar rejection as to claim 4.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo-Luff-Hubbard as applied to claim 1 above, and further in view of Stekkelpak (US 2014/0359449 A1).

Regarding Claims 7
Angiolillo-Luff-Hubbard does not teach:

The client inquiry system of claim 1,wherein said sending the first client inquiry to the client via the client device is performed by calling the client with an automated phone call, and wherein said client response is received by transcribing spoken answers from the client.

Stekkelpak teaches:

The client inquiry system of claim 1,wherein said sending the first client inquiry to the client via the client device is performed by calling the client with an automated phone call, and wherein said client response is received by transcribing spoken answers from the client (¶16 audible form (inquiry), a calling customer can speak responses to the audible inquiries.  Subsequently, the user's spoken responses (e.g., audible response information) can be received and transcribed, for example, using speech-to-text rending to generate a request form).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Angiolillo-Luff-Hubbard in light of Stekkelpak in order to provide a method for generating an audible information request form, comprising, receiving web page data for a website, analyzing the web page data to determine attributes related to a user interactive web element of the website, generating an audible form comprising one or more audible information inquiries based on the user interactive web element and establishing a telephone connection with a phone device associated with a second user  (Stekkelpak abstract).

s 8, 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo-Luff-Hubbard as applied to claim 1 above, and further in view of Fiatal (US 8,693,494 A1).

Regarding Claims 8
Angiolillo-Luff-Hubbard does not teach:

The client inquiry system of claim 1,wherein said sending the first client inquiry to the client via the client device is performed by sending a text message, and wherein said client response is received via a responding text message.

Fiatal:

The client inquiry system of claim 1, wherein said sending the first client inquiry to the client via the client device is performed by sending a text message, and wherein said client response is received via a responding text message (col 1 lines 15-30 text messages may be used to conduct polls, col 2 lines 45-55 when a user subsequently responds to the poll, the mobile device may automatically dial and/or send the text message to submit the user's vote).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Angiolillo-Luff-Hubbard in light of Fiatal in order to enable users of the one or mobile devices that may respond to the poll via their mobile device, a personal computer, or a web-based application (Fiatal abstract).

Regarding Claims 9
Angiolillo-Luff-Hubbard -Fiatal teaches:

The client inquiry system of claim 1.

Fiatal teaches:

The client inquiry system of claim 1,wherein said sending the first client inquiry to the client via the client device is performed by sending an e-mail that includes a link to an electronic resource, and wherein said client response is received via the input of information into the electronic resource (col 3 lines 25-35 The poll (inquiry) may be published to the one or more poll recipients via SMS with reply-to-me shortcode, network-specific poll, Email with reply-to-me processing, Email with embedded HTML form, or Email/SMS/IM with a link to an HTTP site (electronic resource)). Motivation to combine provided in claim 8.

Regarding Claims 18
Angiolillo-Luff-Hubbard teaches:

The client inquiry system of claim 13.

Angiolillo-Luff-Hubbard does not teach:

The client inquiry system of claim 13, wherein the set of recommended inquiry attributes and the set of revised inquiry attributes are designed to contact the client while the client is otherwise available and unoccupied, wherein the set of recommended inquiry attributes and the set of revised inquiry attributes are based at least in part on a pattern analysis to determine where the client is and what the client is doing, and wherein, based upon where the client is and what the client is doing, the set of recommended inquiry attributes and the set of revised inquiry attributes are configured to communicate with the client in a manner that is convenient for the client.

Fiatal teaches:
The client inquiry system of claim 13, wherein the set of recommended inquiry attributes and the set of revised inquiry attributes are designed to contact the client while the client is otherwise available and unoccupied, wherein the set of recommended inquiry attributes and the set of revised inquiry attributes are based at least in part on a pattern analysis to determine where the client is and what the client is doing, and wherein, based upon where the client is and what the client is doing, the set of recommended inquiry attributes and the set of revised inquiry attributes are configured to communicate with the client in a manner that is convenient for the client (col 3 lines 25-35 The poll (inquiry) may be published to the one or more poll recipients via SMS with reply-to-me shortcode, generic IM, network-specific poll API IM, Email (application notification) with reply-to-me processing, Email with embedded HTML form, or Email/SMS/IM with a link to an HTTP site (electronic resource), Providing the inquiry to the client with an email application provides the ability to provide the inquiry in a manner that is convenient for the client). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of (Fiatal abstract).

Regarding Claims 20
Similar rejection as to claim 18.


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo-Luff-Hubbard as applied to claim 1 above, and further in view of Bhatia (US 2013/0014136 A1).

Regarding Claims 10
Angiolillo-Luff-Hubbard does not teach:

The client inquiry system of claim 1, wherein said client response is characterized as belonging to the set comprising: receiving no response from the client, receiving the requested information as well as behavioral information from the client, receiving an incomplete response from the client, receiving a complete but factually inaccurate response from the client, and receiving a request for help from the client.



Bhatia teaches:

The client inquiry system of claim 1, wherein said client response is characterized as belonging to the set comprising: receiving no response from the client, receiving the requested information as well as behavioral information from the client, receiving an incomplete response from the client, receiving a complete but factually inaccurate response from the client, and receiving a request for help from the client (¶127 question responses are classified).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Angiolillo-Luff-Hubbard in light of Bhatia in order to provide a client-server interactive platform whereby a user may operate a general purpose personal mobile device (e.g., a smart phone, etc.) to receive a list of TV programs (Bhatia abstract).


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo-Luff-Hubbard as applied to claim 14 above, further in view of Stekkelpak (US 2014/0359449 A1), and further in view of Fiatal (US 8,693,494 A1).
Regarding Claims 17
Angiolillo-Luff-Hubbard teaches:

The client inquiry system of claim 14,

Angiolillo-Luff-Hubbard does not teach:

The client inquiry system of claim 14,wherein the step of sending the first client inquiry is performed by providing an automated telephone call to the client device, and 

wherein the step of sending the second client inquiry is performed by providing a text message to the client device, 

further comprising sending a third client inquiry by providing an application notification to the client device.

Stekkelpak teaches:

The client inquiry system of claim 14,wherein the step of sending the first client inquiry is performed by providing an automated telephone call to the client device (¶16 audible form (inquiry), a calling customer can speak responses to the audible inquiries.  Subsequently, the user's spoken responses (e.g., audible response information) can be received and transcribed, for example, using speech-to-text rending to generate a request form).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Angiolillo-Luff-Hubbard in light of Stekkelpak in order to provide a method for generating an audible information request form, comprising, receiving web page data for a website, analyzing the web page data to determine attributes related to (Stekkelpak abstract).

Angiolillo-Luff-Hubbard -Stekkelpak does not teach:
wherein the step of sending the second client inquiry by providing a text message to the client device, 

further comprising sending a third client inquiry by providing an application notification to the client device.

Fiatal teaches:

wherein the step of sending the second client inquiry by providing a text message to the client device (col 1 lines 15-30 text messages may be used to conduct polls, col 2 lines 45-55 when a user subsequently responds to the poll, the mobile device may automatically dial and/or send the text message to submit the user's vote).

further comprising sending a third client inquiry by providing an application notification to the client device (col 3 lines 25-35 The poll (inquiry) may be published to the one or more poll recipients via SMS with reply-to-me shortcode, generic IM, network-specific poll API IM, Email (application notification) with reply-to-me processing, Email with embedded HTML form, or Email/SMS/IM with a link to an HTTP site (electronic resource)). Motivation to combine provided in claim 8.

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Angiolillo-Luff-Hubbard -Stekkelpak in light of Fiatal in order to enable users of the one or mobile devices that may respond to the poll via their mobile device, a personal computer, or a web-based application (Fiatal abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445